In an action, inter alia, to recover damages for personal injuries, etc., the defendant Honeywell, Inc., appeals from an order of the Supreme Court, Queens County (Schulman, J.), entered June 27, 2007, which denied, as untimely, its renewed motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by an order of the same court entered March 18, 2008, made upon *500reargument (see Alvarez v Eviles, 56 AD3d 500 [2008] [decided herewith]). Skelos, J.P., Angiolillo, Balkin and Chambers, JJ., concur.